Citation Nr: 9933724	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97-32 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant meets the military service requirements 
for non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The appellant served on active duty for training from April 
1973 to August 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1997 determination of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

The appellant, who claims non-service-connected pension, had 
active duty for training from April 1973 to August 1973, is 
not service connected for any disability and, therefore, does 
not have status as a veteran.  


CONCLUSION OF LAW

The appellant does not meet the military service requirements 
to be basically eligible for non-service-connected pension 
benefits.  38 U.S.C.A. §§ 101, 1521 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.2, 3.3, 3.6, 3.314 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is claiming non-service-connected pension 
benefits.  The question to be answered concerning this issue 
is whether or not he has presented a legal claim for a VA 
benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  If he 
has not done so, his appeal must be denied.  As explained 
below, the Board finds that he has not submitted such a 
claim.  

The law authorizes payment of non-service-connected pension 
to a veteran who meets various criteria.  One of the primary 
criterion is the military service requirement.  Other 
requirements include that the veteran be permanently and 
totally disabled and meet income and net worth limitations.  
The present case involves the question of whether the 
appellant has met the military service requirements for 
pension.  

An appellant meets the service requirements for pension if he 
is a veteran who served in the active military, naval or air 
service (1) for 90 days or more during a period of war, (2) 
during a period of war and was discharged or released from 
such service for a service-connected disability, (3) for a 
period of 90-consecutive days or more and such period began 
or ended during a period of war, or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j); 
38 C.F.R. §§ 3.3(a)(3), 3.314.

A veteran is a person who had active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  Active military, naval, 
or air service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  Active duty means full-time duty in the Armed 
Forces, other than active duty for training.  38 U.S.C.A. § 
101(2), (21), (22), (23), (24); 38 C.F.R. § 3.6.

The appellant does not have the requisite service necessary 
for pension benefits as he had no wartime active military 
service.  The record demonstrates that from April to August 
1973, he was on active duty for training.  There are no 
established service connected disabilities from this period 
of service.  The service department has certified that the 
service in 1973 was active duty for training, and such must 
be accepted by the Board.  38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Even though the 1973 
service was for over 90 days and during a period of war, 
being active duty for training, it does not constitute active 
service.  Therefore, the appellant is not considered a 
veteran for pension benefits purposes.  

In sum, the appellant has no qualifying military service that 
would convey veteran status.  Therefore, the appellant has 
not stated a legal claim for pension upon which relief may be 
granted.  Therefore, the appeal is denied.  


ORDER

The claim, that the appellant meets the military service 
requirements for pension benefits, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

